The offense is rape; the punishment, confinement in the penitentiary for seven years.
This court is without jurisdiction to pass upon the merits of the case owing to the fact that the appeal bond does not comply with the legal requirements, in that it fails to state that appellant was convicted of a felony. This is an essential statutory requisite. Read v. State, 109 Tex.Crim. Rep.,4 S.W.2d 547. See Art. 817, C. C. P., 1925. It is merely stated in the appeal bond that appellant "stands charged with the offense of a felony."
Appellant is granted fifteen days from this date in which to properly perfect his appeal.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Hawkins, J., absent.